Title: To Thomas Jefferson from Connecticut Officers and Soldiers of the 12th Regiment, 23 September 1801
From: Connecticut Officers and Soldiers of the 12th Regiment
To: Jefferson, Thomas


Sir
Lebanon 23rd September 1801
While the Friends of Civil & Religious Liberty in the Old & new world, are rejoicing at the elavation of their ablest Advocate to the summit of human Glory—the first Magistrate of a Free & enlightened people—Permit the Officers & Soldiers of the 12th Regiment of Militia of Connecticut to present a respectfull testimonial of Attachment to the Constitution of our Country “the worlds best hope” and to our beloved Chief the Friend of Man—
We have long viewed with anxious salicitude the conflict of contending principles—We have seen with regret Republicanism ridiculed & dispised—its votaries stigmatised and denounced as the enemies of God & Man—and we have felt with grief & indignation the degrading influence of the reign of terror & delusion—But thanks to an Overruling Providence—Virtue & patriotism have burst “the Lilliputian ties”—revived the Creed of Seventy Six—and consecrated to Liberty a new era in the Annals of our Country—Henceforth the political Anathemas of a profaned Pulpit are as little to be dreaded as the Thunders of the Vatican—and the Malignant invectives of a prostituted Press (like the wounded Serpent poisoning its self) are to us harmless as legendary tales—
Whatever may be the Opinion of some of our fellow Citizens who have not yet forgotten “the Flesh Pots of Eygpt” we contemplate with pleasure the prospect before us—Peace abroad tranquility at home a Republican Government faithfully executed & firmly supported by the confidence of the people Armed for defence but never for Offence—Such Sir are our sentiments and such will the sentiments of the Citizens of Connecticut as soon as the rays of a Mild & genial Administration shall dissipate the delusive mists which political intrigue artifice & design have diffused over their Minds—
Accept Sir the assurance of our Affectionate esteem and cordial support. in full confidence that your practice will illustrat your Theory—
in behalf of the Regiment
Daniel TildenLeiutt Col. Commadant
 